Citation Nr: 0313245	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  97-15 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
September 1997 rating in not granting an effective date for a 
10 percent rating for traumatic arthritis of the right knee 
prior to October 20, 1975.  

2.  Whether there was CUE in a February 1977 rating in not 
granting a rating in excess of 40 percent for service-
connected right below-the-knee amputation (BKA).  

3.  Whether there was CUE in a February 1992 rating in not 
granting an effective date for service connection for lumbar 
disc disease prior to November 19, 1996.  

4.  Whether there was CUE in a September 1997 rating in not 
granting an effective date for service connection for 
postoperative residuals of left knee disability and a left 
ankle disorder prior to September 11, 1992.  

5.  Whether there was CUE in a December 2000 rating in not 
granting effective dates for service connection for a left 
foot disorder and for postoperative residuals of a right 
iliac crest graft (claimed as a right hip disorder) prior to 
April 24, 1973.  

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

7.  Entitlement to an increased rating for postoperative 
residuals of a left knee disability, currently evaluated as 
20 percent disabling.  

8.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1970 to April 23, 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wilmington, Delaware.  

The complex procedural history in this case will be set 
forth in detail in the analysis of the claims of CUE.  
However, a February 1997 Board decision granted service 
connection for disorders of the left knee and left ankle and 
a September 1997 rating action effectuated those grants, 
assigning a noncompensable (0 %) evaluation for the left 
knee disorder and a 10 percent rating for the left ankle 
disorder from September 11, 1992 (although the 
noncompensable rating for the left knee disorder was later 
increased to 10 percent).  

That Board decision also referred to the RO claims for 
service connection for alcoholism and drug abuse and 
increased ratings for lumbar disc disease and for the right 
BKA.  

It was also noted that the veteran had filed a timely notice 
of disagreement (NOD) (in March 1977) to a February 1976 
rating (of which he was notified in April 1976) denying 
service connection for disabilities of the right hip, left 
leg, left foot, left ankle, and low back (but an SOC had not 
been issued in a timely manner).  The Board now notes that 
service connection was later granted for all of these 
disorders, but at the time of the 1997 Board decision the 
claims for service connection disabilities of the right hip 
and left foot were referred to the RO for the issuance of an 
SOC.  

The 1997 Board decision also noted that the June 1996 
Informal Hearing Presentation set forth various arguments of 
CUE which had not been adjudicated by the RO and, thus, were 
referred to the RO for initial consideration.  

The Board now notes that the Supplemental Statement of the 
Cases (SSOCs) of December 2000 and January 20002 make 
reference to an issue described as "[w]hether any Clear and 
Unmistakable Errors remain unresolved 'from BVA decision 
dated 2-10-97 regarding revision in the decision to confirm 
the right BKA evaluation in the decision of 2-28-77 and the 
decisions subsequent to 2-28-77 as clearly erroneous.'"  

The December 2000 SSOC phrased one of the issues as noted 
above but did not, and does not, have the authority or 
jurisdiction to address CUE in any Board decision.  Moreover, 
the 1997 Board decision made no reference to rating decisions 
of February 1977 or thereafter.  The December 2000 SSOC then 
addressed the allegations of CUE without specifically 
phrasing the issues as to the specific rating action 
addressed or the benefit sought.  Therefore, the Board has 
taken the liberty of rephrasing the issues as stated on the 
title page of this decision.  

A Travel Board hearing was scheduled for April 7, 2003, but 
the veteran failed to appear.  Accordingly, the Board will 
review this case as if the veteran withdrew his request for a 
personal hearing.  See 38 C.F.R. § 20.704(d) (2002).  

The issue of service connection for PTSD will be addressed in 
the REMAND portion of this decision following the ORDER.


FINDINGS OF FACT

1.  The September 1997 decision, which did not grant an 
effective date for a 10 percent rating for traumatic 
arthritis of the right knee prior to October 20, 1975, was 
reasonably supported by the medical and other evidence of 
record at that time and was consistent with the applicable 
laws, regulations, and other legal authority extant at that 
time.  The decision was not fatally flawed or undebatably 
erroneous.  

2.  A May 1973 rating decision granted service connection for 
residuals of a right BKA and assigned a 40 percent rating, 
both effective from April 24, 1973; and a February 1977 
rating decision that did not grant a rating higher than 
40 percent for that disorder was reasonably supported by the 
medical and other evidence of record at that time and was 
consistent with the applicable laws, regulations, and other 
legal authority extant at that time.  The decision was not 
fatally flawed or undebatably erroneous as the evidence did 
not establish such entitlement even under the provisions of 
38 C.F.R. § 4.68.

3.  The veteran filed a claim on October 20, 1975, for 
service connection for disorders of the low back, left knee, 
left leg, and left ankle.  

4.  The veteran was notified in April 1976 of a February 1976 
rating decision denying service connection for disorders of 
the low back, left knee, left leg, and left ankle; he filed a 
timely NOD in March 1977.  



5.  A February 1992 rating decision was fatally flawed and 
undebatably erroneous in not granting an effective date for 
service connection for lumbar disc disease as of October 20, 
1975, as was a September 1997 rating decision in not granting 
an effective date for service connection for postoperative 
residuals of a left knee disability and a left ankle disorder 
as of October 20, 1975.

6.  A December 2000 rating decision that did not grant 
effective dates for service connection for a left foot 
disorder and for post operative residuals of a right iliac 
crest graft (claimed as a right hip disorder) prior to April 
24, 1973, the day after service discharge, was reasonably 
supported by the medical and other evidence of record at that 
time and was consistent with the applicable laws, 
regulations, and other legal authority extant at that time.  
The decision was not fatally flawed or undebatably erroneous.

7.  The veteran has had repeated cartilage surgery on his 
left knee and complains of giving way (instability); 
ligamentous testing produces pain, but there is no locking or 
joint effusion.  

8.  Surgical reports indicate bony abnormalities of the 
veteran's left knee, although arthritis is not radiologically 
confirmed, and he has extension of only 5 degrees and flexion 
of 110 degrees.  


CONCLUSIONS OF LAW

1.  There was no CUE in a rating of September 1997 in not 
granting an effective date for a 10 percent rating for 
traumatic arthritis of the right knee prior to October 20, 
1975.  38 C.F.R. § 3.105 (1997 & 2002).  

2.  There was no CUE in a February 1977 rating in not 
granting an rating in excess of 40 percent for service-
connected right BKA.  38 C.F.R. §§ 3.105, 4.68 (1977 & 2002).  

3.  There was CUE in a February 1992 rating decision in not 
granting an effective date for service connection for lumbar 
disc disease as of October 20, 1975.  38 U.S.C.A. § 5110 
(1992 & 2002); 38 C.F.R. § 3.105 (1992 & 2002).  

4.  There was CUE in a September 1997 rating decision in not 
granting an effective date for service connection for 
postoperative residuals of a left knee disability and a left 
ankle disorder as of October 20, 1975.  38 U.S.C.A. § 5110 
(1997 & 2002); 38 C.F.R. § 3.105 (1997 & 2002).  

5.  There was no CUE in a December 2000 rating decision in 
not granting effective dates for service connection for a 
left foot disorder and for post operative residuals of a 
right iliac crest graft (claimed as a right hip disorder) 
prior to April 24, 1973.  38 U.S.C.A. § 5110 (2000 & 2002); 
38 C.F.R. § 3.105 (2000 & 2002).  

6.  The criteria are not met for a rating higher than 20 
percent for postoperative residuals of a left knee 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257 (2002).

7.  The criteria are not met for a rating higher than 10 
percent for traumatic arthritis of the left knee.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA became effective.  It rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, 
eliminates the well-grounded claim requirement, and requires 
VA to provide additional assistance in developing all facts.  
It is applicable to claims pending at the time of its 
enactment, including the case presently before the Board.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA, 
however, has met its preliminary notification and duty to 
assist obligations in the development of this case under the 
VCAA.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); see also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

In Holliday v. Principi, 14 Vet. App. 280, 286 (2001) it was 
held that all VCAA provisions were potentially applicable to 
claims pending on the date of VCAA enactment but the Court 
did not specifically rule that CUE claims were covered by the 
VCAA since "it may not determine VCAA applicability or 
inapplicability in the first instance."  Subsequently, in 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) it was 
held that VA had a duty to fully develop a claim of CUE and 
that in adjudicating CUE the standard in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (used in determining whether new 
and material evidence had been submitted for the purpose of 
reopening a previously and finally decided claim) was 
applicable in adjudication of a CUE claim.  However, in 
VAOGCPREC 12-2001 (July 6, 2001) it was held that neither of 
these statements constituted binding law inasmuch as each 
statement was contrary to prior holdings of the Federal 
Circuit which had not been overruled.  See Pierce v. 
Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001); Disabled 
American Veterans, et. al, v. Gober, 234 F.3d 682 (Fed. Cir. 
2000); and Bustos v. West, 179 F.3d. 1378, 1381 (Fed. Cir. 
1999), cert. denied, 528 U.S. 967 (1999).  



"However, there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to CUE 
motions."  Generally see Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc). 

With respect to the claims for increased ratings, it appears 
that all of the veteran's private and VA clinical records 
have been obtained and are on file, including those obtained 
from the Social Security Administration (SSA).  So it would 
be pointless to remand his claims to the RO when all of the 
procedural safeguards and development required by the VCAA 
already have been satisfied.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided). 

Laws and Regulations Governing Claims of CUE

A finding of CUE in a rating decision would vitiate the 
finality of it, although the veteran did not timely appeal 
that decision after being notified of it and being apprised 
of his procedural and appellate rights.  See 38 U.S.C.A. 
§ 5109A(a) (West Supp. 2001); 38 C.F.R. §§ 3.104(a), 
3.105(a); Phillips v. Brown, 10 Vet. App. 25, 30-31 (1997), 
citing Smith (William) v. Brown, 35 F.3d 1516, 1527 (Fed. 
Cir. 1994).  However, to warrant a finding of CUE in that 
decision: 1) either the correct facts, as they were known at 
that time, were not before the adjudicator, i.e., more than a 
simple disagreement with how the RO weighed or evaluated the 
evidence, or the statutory or regulatory provisions extant at 
that time were incorrectly applied; 2) the error must be 
"undebatable" and the sort that, had it not been made, would 
have "manifestly changed" the outcome of that decision; and 
3) a determination that there was CUE must be based on the 
record and law that existed at the time of that prior 
adjudication.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).  

The United States Court of Appeals for Veterans Claims 
(Court) consistently has stressed the rigorous nature and 
very high evidentiary threshold the veteran must overcome for 
a finding of CUE, repeatedly pointing out that it "...is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
Indeed, CUE is so undebatable that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed when made.  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that [CUE] is a 
very specific and rare kind of 'error'" needed to invalidate 
a prior, unappealed, decision and thereby warrant overturning 
it.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

A failure to fulfill the duty to assist cannot constitute 
CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994) and 
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  

In Look v. Derwinski, 2 Vet. App. 157, 162 (1992) it was held 
that "a factual finding is clearly erroneous when although 
there is evidence to support it, the reviewing Court on the 
entire evidence is left with the definite and firm conviction 
that a mistake has been committed."  However, there is no 
factual error "[i]f the [fact finder's] account of the 
evidence is plausible in light of the record viewed 
in its entirety [and] [w]here there are two permissible views 
of the evidence, the factfinder's choice between the cannot be 
clearly erroneous."  Look, at 162.

A failure to apply a relevant law or regulation or 
misapplication of a regulation is an appropriate subject for a 
claim of CUE.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 329 
(1999) (citing VAOGCPREC 38-97 (Dec. 17, 1997)).  

Although not specifically alleged, the Board also feels 
compelled to point out that, merely because the VCAA now 
imposes on VA more responsibility in terms of notifying the 
veteran of evidence that is needed to substantiate his 
allegations and providing further assistance to him in 
obtaining potentially relevant evidence, this new law is not 
retroactively applicable to the relevant times in question.  
VAOPGCPREC 11-2000 (Nov. 27, 2000).  New interpretations of a 
law subsequent to an RO decision cannot form the basis for a 
valid claim of CUE.  Smith (Rose) v. West, 11 Vet. App. 134, 
137 (1998), quoting Berger, 10 Vet. App. at 170.  See also 
VAOPGCPREC 25- 95 (Dec. 6, 1995) (to the effect that a 
collaterally attacked decision's application of a regulation, 
which is subsequently invalidated, is not "obvious" error 
(i.e., CUE)).  

CUE in a rating of September 1997 in not granting an 
effective date for a 10 percent rating for traumatic 
arthritis of the right knee prior to October 20, 1975

A memorandum rating in December 1973 granted service 
connection for traumatic arthritis of the right knee for the 
purposes of VA hospitalization or treatment but did not grant 
service connection for the purpose of disability 
compensation.  Service connection for compensation purposes 
for traumatic arthritis of the right knee was granted by a 
rating action in May 1977 and assigned a 10 percent 
disability evaluation, both effective October 22, 1975 (but 
this effective date was subsequently revised to October 20, 
1975, by a December 2000 rating).  A September 1997 rating 
found CUE in the December 1973 memorandum rating in not 
granting service connection for traumatic arthritis of the 
right knee for compensation purposes and revised that 
December 1973 rating to grant service connection for 
compensation purposes effective, April 24, 1973, the day 
after discharge from active service and assigned a 
noncompensable rating effective that same date.  Thus, 
service connection for compensation purposes for right knee 
traumatic arthritis has been in effect since April 24, 1973, 
and rated noncompensably disabling from that date until a 10 
percent rating became effective October 20, 1975.  

The veteran now seeks a 10 percent rating for right knee 
traumatic arthritis for the time from April 24, 1973, to 
October 19, 1975, on the basis of alleged CUE in the 
September 1997 rating which granted both service connection 
and only a noncompensable rating for that time frame.  

An October 1973 VA examination revealed that the veteran had 
motion of the right knee from zero degrees of (full) 
extension to only 105 degrees of flexion.  Since normal knee 
flexion is to 140 degrees, this represents a loss of 35 
degrees of flexion, which is 1/4 of the complete range of 
flexion.  That examination also noted that he used a suitable 
prosthesis but complained of buckling of that knee on 
prolonged standing.  October 1973 X-rays revealed a little 
disuse demineralization of the bony structures and that the 
distal end of the remaining portion of the fibula had fused 
with the distal end of the remaining portion of the tibia, as 
well as several metallic foreign bodies (bird shot) scattered 
in the soft tissues of the remaining portion of the lower 
leg.  The knee joint space was well preserved.  The diagnoses 
were right BKA  and traumatic arthritis of the right knee 
with limitation of motion, buckling, and retained metallic 
foreign bodies.  

However, the actual October 1973 X-rays did not state that 
there was arthritis of the right knee.  Indeed, a September 
1973 X-ray of the veteran's right knee found the knee joint 
space was intact with normal smooth articular margins and no 
evidence of arthritis.  Similarly, X-rays on VA examination 
in April 1974 found slight demineralization but the right 
knee joint spaces were preserved.  That examination was to 
resolve a discrepancy as to the diagnosis of traumatic 
arthritis entered on VA examination in 1973 without 
radiological documentation or examination findings to support 
that diagnosis.  The April 1974 examination found right knee 
motion was from zero to 100 degrees and it was noted that an 
X-ray of the knee joint was completely normal, with normal 
joint space contours and without osteophytes or degenerative 
changes, although somewhat less radiodensity of the bones in 
the right lower extremity.  It was further stated that there 
was no evidence of traumatic arthritis of the right knee.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis is rated as degenerative arthritis under Diagnostic 
Code 5003 which provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 when flexion of 
a leg was limited to 60 degrees, a noncompensable rating is 
warranted.  When flexion was limited to only 45 degrees, a 10 
percent rating was warranted.  

In this case, the degree of limitation of motion was not 
compensable.  If the arthritis was confirmed by X-rays, a 
compensable rating was warranted when motion was limited to a 
noncompensable degree.  Here, however, there was no 
radiological evidence of arthritis.  Accordingly, a 
compensable rating was not warranted.  

Thus, there was an acceptable rationale in the September 1997 
rating in not assigning a compensable rating from April 24, 
1973, to October 19, 1975.  

CUE in a rating of February 1977 in not granting an rating in 
excess of 40 percent for service-connected right below-the-
knee amputation

A May 1973 rating granted service connection for a right BKA 
and assigned a 40 percent disability evaluation, both 
effective April 24, 1973.  During VA hospitalization from 
January 4th to the 17th 1977 the veteran underwent removal of 
two superficial pellets from his left leg.  The primary 
diagnosis on admission was, in pertinent part, neuroma of 
amputation stump.  He complained of pain in his right 
amputation stump and an X-ray revealed that in the amputated 
leg there was a small pellet located near the periosteum of 
the bone graft.  However, it was not felt that this was 
causing the veteran's problem because the bone graft should 
have no nerve endings.  It was possible that he had a neuroma 
and, thus, he was injected with analgesic medication into the 
area of greatest pain and the pain was relieved for a short 
period of time but it returned.  The discharge diagnosis was 
neuroma of the amputation stump and foreign bodies of the 
right leg.  

A February 1977 rating action denied an increased rating for 
the right below-the-knee amputation and it is alleged that 
there was CUE in this denial because consideration was not 
given to 38 C.F.R. § 4.68.  



In 1977 that regulation provided, as it does still now, that:

The combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed.  
For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 
percent evaluation, diagnostic code 5165.  This 40 
percent rating may be further combined with 
evaluation for disabilities above the knee but not 
to exceed the above the knee amputation elective 
level.  Painful neuroma of a stump after amputation 
shall be assigned the evaluation for the elective 
site of reamputation.  

38 C.F.R. § 4.68 (1977). 

It is alleged that if that regulation had been correctly 
applied the veteran would have been assigned a 60 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5164 which provides for such a rating when there is 
amputation of a lower extremity which is not improvable by 
prosthesis controlled by natural knee action.  

The "elective site of reamputation" would have been a 
medical determination of how high the additional amputation 
would have to be to remove the painful neuroma.  However, in 
this case there was no evidence that at the time of the 
February 1977 rating action consideration was ever given to 
reamputation to remove any neuroma.  Moreover, to now 
conclude that if there had been reamputation that it would 
have been high enough to preclude control of a prosthesis by 
natural knee action would require medical speculation based 
upon the evidence as it existed in February 1977.  In other 
words, this would require a reweighing of the evidence which 
is prohibited in adjudicating CUE.  Thus, it was not 
undebatablly erroneous not to cite and consider the 
provisions of 38 C.F.R. § 4.68.  

Accordingly, it can only be concluded that there was no CUE 
in the February 1977 rating in not assigning a rating in 
excess of 40 percent for the right BKA.  



CUE in a rating of February 1992 in not granting an effective 
date for service connection for lumbar disc disease prior to 
November 19, 1996

A February 1992 rating granted service connection for lumbar 
disc disease and assigned a 10 percent rating, both effective 
November 19, 1990, which was the date of what was determined 
to be a reopened claim.  

However, a February 1976 rating denied service connection for 
a low back disorder and the veteran was notified of the 
denial by letter in April 1976.  An NOD was filed in March 
1977, within the one year time period after the April 1976 
notice during which an appeal may be initiated.  That 
February 1976 rating followed the receipt of the veteran's 
initial claim for service connection for, in part, a disorder 
of the spine which was received on October 20, 1975.  

While the claim for service connection for a low back 
disorder was also denied by rating actions in May 1977 and 
again in August 1987, the fact remains that the October 20, 
1975, claim remained pending in light of the NOD to the 
initial RA denial in February 1976.  

Generally, an award of service connection "[u]nless 
specifically, provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim to reopen after a final adjudication, or a claim for 
increase, of compensation ... shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(a) (2002).  38 U.S.C.A. 
§ 5110(b)(1) provides for an exception to 38 U.S.C.A. 
§ 5110(a) and provides as follows: "The effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such discharge or 
release."  

Accordingly, the proper effective date for service connection 
should have been set in the February 1992 rating as October 
20, 1975, and not November 19, 1990, and to this extent there 
was CUE in the February 1992 rating.  

CUE in a September 1997 rating in not granting an effective 
date for service connection for postoperative residuals of 
left knee disability and a left ankle disorder prior to 
September 11, 1992

Following the February 1997 Board decision which granted 
service connection for left knee and left ankle disabilities, 
a September 1997 rating effectuated those grants and assigned 
effective dates of service connection for those disorders of 
September 11, 1992, with a noncompensable rating for the left 
knee disorder and a 10 percent rating for the left ankle 
disorder.  

However, a February 1976 rating denied service connection for 
left knee and left ankle disorders and the veteran was 
notified of the denial by letter in April 1976.  An NOD was 
filed in March 1977, within the one-year time period after 
the April 1976 notice during which an appeal may be 
initiated.  That February 1976 rating followed the receipt of 
the veteran's initial claim for service connection for, in 
part, a disorder of the left knee and left ankle which was 
received on October 20, 1975.  

Thus, the October 20, 1975, claim remained pending in light 
of the NOD to the initial RA denial in February 1976.  
Accordingly, the proper effective date for service connection 
for the left knee and the left ankle should have been set in 
the September 1997 rating as October 20, 1975, and to this 
extent there was CUE in the September 1997 rating.  

CUE in a December 2000 rating in not granting effective dates 
for service connection for a left foot disorder and for 
postoperative residuals of a right iliac crest graft (claimed 
as a right hip disorder) prior to April 24, 1973

A December 2000 rating action granted service connection for 
postoperative neurological residuals of a right iliac crest 
graft (claimed as a right hip disorder) and assigned a 
noncompensable rating, both effective April 24, 1973, the day 
after discharge from active military service.  By law, an 
effective day prior to the day after discharge from active 
military service may not be assigned inasmuch as the veteran 
was still on active duty and, thus, drawing military pay.  
Accordingly, as a matter of law there is no CUE in the 
December 2000 rating in not assigning an effective date for 
service connection prior to the day after service discharge 
for the post operative neurological residuals of a right 
iliac crest graft (claimed as a right hip disorder).  

The December 2000 rating also granted service connection for 
a left foot disorder but did not assign a separate rating, 
determining that the symptoms of that disorder were part of 
the shotgun wound residuals of the left leg with retained 
pellets.  Rather, a 10 percent disability evaluation was 
assigned for all components of that disability.  

In this regard, it must be noted that a May 1973 rating 
action initially granted service connection for shotgun wound 
residuals of the left leg with retained pellets effective 
effective April 24, 1973, the day after discharge from active 
military service.  As noted above, an earlier effective date 
may not be assigned.  

Accordingly, it can only be concluded that there was no CUE 
in the December 2000 rating in not granting earlier effective 
dates for service connection for a left foot disorder and for 
postoperative residuals of a right iliac crest graft (claimed 
as a right hip disorder).  

Evaluation of postoperative residuals of a left knee 
disability

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

The current 20 percent rating is assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, for moderate impairment in the 
knee-including recurrent subluxation or lateral instability.  
The maximum 30 percent rating under this code is warranted 
for severe impairment-inclusive of instability and/or 
subluxation.  

A claimant who has both arthritis and instability of the knee 
may receive separate ratings under Diagnostic Codes 5003 and 
5257 for each.  See VAOGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  The only caveat is that he must have 
sufficient limitation of motion (i.e., to a compensable 
degree) to warrant this additional compensation.  See 
VAOPGCPREC 9-98 (August 14, 1998).  But, here, the veteran 
already has separate ratings for his arthritis and 
instability, so they may not be considered collectively in 
assigning a rating exclusively under DC 5257 because there 
are established provisions for compensating him individually 
for both.  He therefore must look to another potentially 
applicable diagnostic code to receive a higher rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, symptomatic 
removal of a semilunar cartilage of a knee warrants a 10 
percent rating.  Under Diagnostic Code 5258 a dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint warrants a 20 percent evaluation.  

Records obtained from the Social Security Administration 
(SSA) indicate the veteran has had multiple surgeries on his 
left knee.  In August 1992 he had a synovectomy and partial 
medial meniscectomy.  In December 1992 he had extensive 
debridement of scar tissue and synovium, as well as resection 
of the anterior horn of the medial and lateral mensci.  In 
April 1994 he had a partial lateral meniscectomy and lateral 
release of the patella.  In January 1995 he had lysis of the 
left peroneal nerve.  

On VA examination in October 2000 the veteran's knee 
ligaments were intact, but there was some pain on ligamentous 
stress testing.  However there was no detectable joint 
effusion.  On VA examination in May 2001 he complained of 
left knee discomfort-which he said increases with prolonged 
standing or walking.  He also said that he is unable to bend 
or squat due to the problems with his knees.  

A VA outpatient treatment (VAOPT) record dated in November 
2001 indicates the veteran complained that in the past 
several months there had been an increase in the frequency of 
giving way of his left knee.  On VA examination in June 2002 
he complained of left knee pain that he said was greater now 
than in the past and which was aggravated by walking-
particularly by walking up steps.  He also complained of 
weakness, especially in the form of premature fatigability.  
On objective clinical examination his motor strength was 
intact and there was no joint effusion or tenderness.  



None of the examinations in recent years shows that the 
veteran has such instability of the left knee as to have 
required the use of a knee brace, nor has he been treated for 
actual episodes of subluxation of the knee joint.  The 
evidence otherwise fails to show that he has severe 
subluxation or instability which would warrant a rating 
higher than the 20 percent evaluation he currently has.  

Evaluation of traumatic arthritis of the left knee

As alluded to earlier, the veteran's traumatic arthritis is 
rated separately under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5010.  These codes, in turn, indicate 
the arthritis will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints involved.  Here, the specific joints involved 
are in the knees, so Code 5260 for limitation of flexion and 
Code 5261 for limitation of extension apply.

Under Code 5260, a noncompensable, i.e., 0 percent rating is 
warranted if flexion is limited to no more than 60 degrees; a 
10 percent rating requires flexion limited to no more than 45 
degrees, a 20 percent rating to no more than 30 degrees, and 
a 30 percent rating to no more than 15 degrees.  

Conversely, under Code 5261, a noncompensable rating of 0 
percent is warranted if extension is limited to no more than 
5 degrees; a 10 percent rating requires extension limited to 
no more than 10 degrees, a 20 percent rating to no more than 
15 degrees, a 30 percent rating to no more than 20 degrees, a 
40 percent rating to no more than 30 degrees, and a 50 
percent rating to no more than 45 degrees. 

Diagnostic Code 5003 pertaining to osteoarthritis also states 
that, even when the limitation of motion of the specific 
joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent rating is for application, 
nonetheless, for each such major joint or group of minor 
joints affected by the limitation of motion-to be combined, 
not added, under Code 5003.  Furthermore, even in the total 
absence of any limitation of motion, a 10 percent rating 
still will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  And a 20 percent still can be assigned in 
these situations if there is the evidence necessary to 
satisfy the requirements for the lesser 10 percent rating, in 
addition to occasional incapacitating exacerbations.  
However, these ratings will not be combined with those based 
on limitation of motion.  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his pain 
or painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms may "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.  

Records obtained from the Social Security Administration show 
that private left knee X-rays taken in 1993 and 1994 were 
within normal limits.  

VA X-rays subsequently taken in July and October 2000 also 
did not show the presence of left knee arthritis.  And 
additional VA X-rays taken on an outpatient basis in November 
2001 found no significant degenerative or post-traumatic 
bony abnormalities either.

VA examinations in October 2000 and June 2002 found that the 
veteran had a loss of 5 degrees of full extension.  And those 
examinations, as well as his VA examination in May 2001, 
found that he had flexion to 110 degrees.  During an 
examination in June 2002 he had pain at the maximum of 
flexion.  

Despite his pain, etc., the veteran does not have the 
necessary amount of limitation of motion for a compensable 
rating under Codes 5260 and/or 5261, which compensate him for 
that specific aspect of his disability.  However, while 
X-rays have been negative, the operative reports of the 
repeated surgical procedures on his left knee suggest that he 
does indeed have some bony abnormalities of this knee, and 
there is other ample evidence on file, as well, suggesting 
this is due to excessive weight bearing because he had only 
one lower extremity on which to bear weight.  So given this, 
and his documented complaints of pain, a 10 percent rating 
has been assigned.  But the objective evidence is simply 
insufficient to warrant a rating higher than this.

Extraschedular Evaluations

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of them.  
They also have not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
ratings, or otherwise rendered impractical the application of 
the regular schedular standards.  Admittedly, his overall 
functional impairment may hamper his performance in some 
respects, but certainly not to the level that would require 
extra-schedular consideration since those provisions are 
reserved for very special cases of impairment that simply is 
not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The claim of CUE in a rating of September 1997 in not 
granting an effective date for a 10 percent rating for 
traumatic arthritis of the right knee prior to 
October 20, 1975, is denied.  

There claim of CUE in a February 1977 rating in not granting 
a rating higher than 40 percent for a service-connected right 
BKA is denied.  

There was CUE in a rating of February 1992 in not granting an 
effective date for service connection for lumbar disc disease 
of October 20, 1975, and that claim is granted, subject to 
applicable laws and regulations governing the award of VA 
monetary benefits.  

There also was CUE in a September 1997 rating in not granting 
an effective date for service connection for postoperative 
residuals of left knee disability and a left ankle disorder 
of October 20, 1975, and this claim is granted, too, subject 
to applicable laws and regulations governing the award of VA 
monetary benefits.  

The claim of CUE in a December 2000 rating in not granting 
effective dates for service connection for a left foot 
disorder and for postoperative residuals of a right iliac 
crest graft (claimed as a right hip disorder) prior to April 
24, 1973, is denied.  

The claim for an increased rating for postoperative residuals 
of a left knee disability is denied.

The claim for an increased rating for traumatic arthritis of 
the left knee is denied.  


REMAND

During service the veteran sustained a shotgun wound 
resulting in his now 
service-connected right below-the-knee amputation.  Clearly 
then, he experienced a stressful event while on active duty.  
Nevertheless, a VA psychiatric examination in October 2000 
found that he still did not meet the full "DSM4" (DSM-IV) 
criteria for any major mental disorder outside the context of 
substance and alcohol abuse.  But he was not given a VA 
examination specifically to determine whether he has PTSD 
and, if so, whether it is related to this documented stressor 
in stressor.  

Accordingly, the issue of service connection for PTSD is 
REMANDED to the RO for the following development and 
consideration:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  In particular, 
the RO should ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  

2.  The RO should contact the veteran and request 
that he provide the full name and address of all 
post-service physicians or organizations, or those 
persons or instititutions which may have custody of 
their records, who have treated or evaluated him 
for PTSD at any time since discharge from either 
period of military service until the present time.  

The veteran should be requested to execute and 
return the necessary authorization forms for 
obtaining all requested records.  

Also ask each treating source to provide a medical 
opinion or diagnosis concerning the etiology of any 
PTSD treated-particularly insofar as whether any 
is related to the veteran's service in the military 
and his in-service injury that resulted in his 
right below-the-knee amputation.  

3.  The veteran should be scheduled for a VA 
psychiatric examination to determine whether he has 
PTSD as a result of his military service.  Send the 
claims folder to the examiner for review.  

Based upon the examination results and the review 
of the claims folder, the examiner should confirm 
or rule out a diagnosis of PTSD.  If PTSD is 
diagnosed, the examiner should identify the 
specific stressor(s) supporting the diagnosis as 
well as the other factors supporting the diagnosis.  
If PTSD is not diagnosed, the examiner should 
explain why the veteran does not meet the criteria 
for this diagnosis. 

4.  Thereafter, the RO should readjudicate the 
claim.  If the benefit sought remains denied, the 
veteran and his representative should be provided a 
SSOC.  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, including 
a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue on 
appeal.  An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



